Title: To Benjamin Franklin from Michael Hillegas, 25 November 1769
From: Hillegas, Michael
To: Franklin, Benjamin


Dear Sir
Philada: Novr. 25th. 1769
Your kind Letter to the Nova Scotia Adventurers dated the 13th. July last came safe to hand, and for which am in behalf of Self and all Concerned very much Obliged to you. Such of the Proprietors who I have from Time to Time mett with, has seen it, and are much pleased; I shall however endeavour to get them together some time this Winter, in order That they may take what Steps may be thought necessary, when perhaps they may think of Subscribing the Sum for the taking out of the Office, The Copy of the Indulgencies and ease of terms of Settlement granted to Alexr. McNutt and his Associates. As soon as this is effected you shall hear from us.
Am well satisfied that nothing in this World affords you more pleasure Than when you can render service to the Community, be it in whatsoever way Possible. Know then, That many among us have frequently been very uneasy on Account of the Roofs of our Houses, not only on Account of their short duration, but on Account of the Shingling taking Fire, and Understanding That many Houses in Europe are Covered with Copper, Should be glad to be Informed, How That mode is like to Answer, How Thick the Sheets of Copper are, and how much the Expence may amount on an Average when done, per Squard Yard or so? If you can Conveniently obtain an Account from a good hand, I no way doubt your Chearfulness of Transmitting the same hence.
Before I conclude Permitt me of reminding you of my old troublesome Commission, to wit, the Glasses for my Armonica beg you’ll send them under particular care if Possible per Capt. N. Falconer.
I have the honour of Subscribing my Self Dear Sir Your already much Obliged and most Obedient humble Servant
M Hillegas
 Addressed: To / Doctr: Benjamin Franklin Esqr / Craven Street / London / per Capt: Sparks
Endorsed: Hillegas Nov. 25. 1769
